Citation Nr: 1509039	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



 INTRODUCTION

The Veteran had active service from November 1968 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Chicago, Illinois, from which the Veteran's appeal was certified.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not related to his active service.

2.  The Veteran's tinnitus is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duties to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Additionally, the Board observes that in the June 2010 VA Form 9, substantive appeal, that the Veteran requested the opportunity to testify at a personal hearing before a Decision Review Officer; however, the record does not reflect that such occurred or that the request was withdrawn.  Furthermore, although a 646, Statement of Accredited Representative in Appealed Case, was indicated as of record on the June 2012 VA Form 8, Certification of Appeal, such is not associated with the record before the Board.  Nonetheless, given the favorable disposition of the actions herein, specifically the grant of service connection for tinnitus and the grant of service connection for bilateral hearing loss, such errors are not prejudicial to the Veteran and a remand to rectify such errors is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his military service.  During the May 2010 VA audiological examination the Veteran reported military noise exposure from noise on the flight line from jet engines and compressors.  Thus, the Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.

The Veteran's service treatment and personnel records do not reference noise exposure, hearing loss or tinnitus.  Nevertheless, the Veteran's DD 214 documents that his specialty number was 42251, aircraft environmental systems repairman.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss and tinnitus.

The Veteran submitted an April 2009 private audiological examination and was afforded a May 2010 VA audiological examination, in which, during both, he reported noise exposure from flight line maintenance during service.  In the April 2009 examination report, the Veteran also reported a specific instance when a turbine engine started when the Veteran was in close proximity, and recurring "pressure dumps," a normal maintenance requirement, causing flexing of the earing drums and pain even while wearing a headset.  In the April 2009 examination report, the Veteran reported some post-service noise exposure primarily from construction and when employed in various mining jobs, although he reported he wore hearing protection in his mining positions.  The April 2009 private examiner and the May 2010 VA examiner both provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  Audiometric testing, in April 2009 and in May 2010, revealed that the Veteran has bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the April 2009 private examiner stated that the Veteran's military experience is as likely as not to have been the cause of his bilateral hearing loss and tinnitus.  The April 2009 private examiner stated that noise levels encountered by the Veteran during military service appear to have been sufficient to cause/contribute to cochlear nerve damage and the commonly accepted resulting symptoms of sensorineural hearing loss and/or tinnitus.  However, the April 2009 private examiner also stated that construction work, work in the coal mine, and presbycusius, can reasonably be expected to have played a part in the Veteran's current audiological condition.  However, the April 2009 private examiner stated the delay in presentation of symptoms of hearing loss and tinnitus may be attributed to what is now beginning to be understood regarding symptom manifestation of cochlear nerve damage.  The April 2009 private examiner provided a rationale, which stated in part, that hearing loss and/or tinnitus can result from and be evident from catastrophic acoustic trauma causing immediate damage to the cillae, or hairs, and nerve pickup cells in the cochlea of the ear.  The April 2009 private examiner further stated that less catastrophic noise over a longer period can still result in the same physiological damage and symptomology.

The May 2010 VA audiological examiner provided a contrary opinion, which stated, that test results during active duty indicated that that the Veteran's current hearing loss was not related to nor caused by military noise exposure.  The May 2010 VA examiner cited the Veteran's service treatment records, which documented normal sensitivity in test dates ranging from August 1968 to May 1972.  The May 2010 VA examiner also noted that with the exception of negative decibel levels, noted in the documented frequencies for the enlistment examination, no significant threshold shifts were noted in either ear.  The May 2010 VA examiner also opined that the complaint of tinnitus is less likely related to military noise, as it is more likely related to hearing loss, which is not demonstrated to be a result of the military noise.  

In weighing April 2009 private examiner's medical opinion and the May 2010 VA examiners' medical opinions, the Board accords the April 2009 private opinion considerable evidentiary weight, given the persuasive explanation and through consideration of the Veteran's history of noise exposure.  The April 2009 private examiner conducted a physical examination as well as a comprehensive interview with Veteran as evidenced by the report.  Significantly, part of the April 2009 private examiner's rationale is his belief in the Veteran's statements as to his history of noise exposure, statements of which the Board also finds credible.

Although the May 2010 VA examiner provided an explanation for the opinion, the Board finds it to be less persuasive.  First, the opinion does not rule out that the Veteran's bilateral hearing loss and tinnitus are related to noise exposure nor do it attribute such to a specific etiology.  Next, the May 2010 examiner based her opinion, in part, on the fact that the Veteran's hearing was normal upon discharge.  However, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  For these reasons, the May 2010 VA examiner's medical opinion has less evidentiary value.

At the least, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the two disabilities are in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


